Citation Nr: 1623878	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for generalized arthritis.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1987.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued the previous denials of service connection for arthritis of the spine, also diagnosed as a lumbar strain and osteopenia (currently stated as a lumbar spine disorder); and hypertension.

The Veteran and her husband testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection of a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's claim for generalized arthritis is already encompassed in and addressed by other claims either already service-connected or currently before the Board.

2.  The claim for service connection for hypertension was previously denied in a May 2006 rating decision, and the Veteran did not appeal the decision.

3.  The additional evidence received since the May 2006 decision denying service connection for hypertension is cumulative and redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hypertension, and does not raise a reasonable possibility of substantiating the hypertension claim.

4. The claim for service connection for a lumbar spine disorder was previously denied in a March 2005 rating decision, and the Veteran did not appeal the decision.

5.  The additional evidence received since the March 2005 decision indicates that the Veteran's lumbar spine disorder may be related to the Veteran's service-connected right knee disability, which relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim; thus the evidence is new and material.


CONCLUSIONS OF LAW

1.  The criteria to dismiss the Veteran's petition to reopen his claim for generalized arthritis have been met.  38 U.S.C.A. § 7105(d)(5).

2.  The March 2005 and May 2006 rating decisions denying service connection for a lumbar spine disorder and hypertension, respectively, are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).

3.  The criteria for reopening service connection for hypertension are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

4.  The criteria for reopening service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on September 3, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  Here, the RO has obtained pertinent medical records, including service treatment records, VA treatment reports, Social Security Administration (SSA) records, and identified private treatment records.

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2016 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Board notes that neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

II.  Dismissal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The Veteran filed a claim for service connection for generalized arthritis, which was certified for appeal in February 2016.  At the hearing, the Veteran discussed her hip, knee, and back when asked about her generalized arthritis claim.  However, she was service-connected for a right knee disability in March 2005, which was later recharacterized as degenerative joint disease (DJD) formerly diagnosed as a right knee strain.  She is also service-connected for bursitis in the left hip, and any arthritis in the back is currently on appeal before the Board.  The Veteran does not contend that she has arthritis affecting any other part of the body.  As such, the Board finds that the claim for generalized arthritis is already encompassed by the other claims either already service-connected or currently before the Board.  Therefore, the Board finds that there is no specific error of fact or law in the determination being appealed and dismisses this claim.

III. New and Material Evidence

The Veteran is seeking to reopen her claims of entitlement to service connection for a lumbar spine disorder and hypertension.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In March 2005 and May 2006 rating decisions, the RO denied service connection for a lumbar spine disorder and hypertension, respectively, because the evidence did not show that they occurred in or were caused by service.  The Veteran did not appeal either rating decision, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b).  Therefore, the decisions became final one year after they were mailed to her.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted her application to have the previously denied claims reopened in June 2007.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

A.  Hypertension

At the time of the May 2006 decision, the record included the Veteran's service treatment records and VA treatment records from November 2003 to March 2006.

The evidence of record in May 2006 established a current diagnosis of hypertension.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for hypertension are incurrence during service and a possible nexus between the Veteran's current hypertension and active duty service.  Thus, for evidence to be material, it must relate to at least one of these facts.


The pertinent evidence obtained since the May 2006 rating decision consists of the Veteran's statements, including testimony at an April 2016 videoconference hearing; SSA records; updated VA treatment records; and a January 2011 private treatment record.

The Board finds that the additional evidence submitted is cumulative and redundant of the evidence of record at the time of the May 2006 rating decision and does not raise a reasonable possibility of substantiating the Veteran's previously denied service connection claim.  The Veteran's claim for service connection for hypertension was initially denied because she failed to show that it was incurred in or caused by active duty service.  None of the new evidence submitted addresses those elements in any material way.  Rather, they provide additional evidence as to her current disability, which has already been established.

Therefore, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for hypertension.  Accordingly, the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Lumbar Spine Disorder

At the time of the March 2005 decision, the record included the Veteran's service treatment records and VA treatment records from February 2004 to December 2004.

The evidence of record in March 2005 established current diagnoses of chronic lower back pain and a herniated disc.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for a lumbar spine disorder are incurrence of a lumbar spine disorder during service and a possible nexus between the Veteran's current lumbar spine disorder and active duty service.  Thus, for evidence to be material, it must relate to at least one of these facts.

The pertinent evidence obtained since the March 2005 rating decision consists of the Veteran's statements, including testimony at an April 2016 videoconference hearing; SSA records; VA treatment records from November 2003 to December 2013; and VA examination reports from March 2006, October 2011, March 2012, and April 2014.  The Veteran also contended in a May 2011 statement that her low back pain was secondary to her service-connected right knee disability, which was not previously raised.

Without addressing the merits of this evidence, the Board finds that the new evidence includes a basis for secondary service connection that was not previously raised and addresses the issue of nexus between the Veteran's current lumbar spine disorder and a service-connected disability.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for a lumbar spine disorder or, at the very least when considered with the other evidence of record, triggers VA's duty to assist.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder.

However, although a VA examination was provided in April 2014, the Board finds that it is inadequate to determine service connection for a lumbar spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Nevertheless, as the Veteran is not prejudiced by the reopening of his service connection claim for a lumbar spine disorder, such reopening is the most favorable action on the Veteran's claim at this point in his appeal.



ORDER

The appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for generalized arthritis is dismissed.

New and material evidence having not been submitted, the claim for entitlement to service connection for hypertension is not reopened, and the appeal is denied.

New and material evidence having been submitted, the claim for entitlement to service connection for a lumbar spine disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In this case, the Veteran filed a claim for a back condition in 2004.  After she was denied service connection, she filed a claim for a low back condition secondary to her right knee in May 2011.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

As an initial matter, the Veteran is service-connected for a right knee disability.

Additionally, the Veteran was diagnosed with chronic, multifactorial lower back pain at L4-5, including facetogenic and discogenic low back pain; a herniated disc at L4-L5; degenerative disc disease at L4-L5; mild lumbar stenosis; and DJD of the lumbar spine.  See VBMS, 5/2/06 VA Treatment Records (Atlanta VAMC 6/3/05-3/29/06), p. 17; 7/9/05 VA Treatment Records (Atlanta VAMC 11/23/03-6/3/05), at 1, 31.  

Furthermore, an April 2014 VA examiner noted a diagnosis of degenerative arthritis of the spine and opined that the Veteran's back condition was at least as likely as not proximately due to or the result of the Veteran's service-connected right knee disability.  She then explained that review of evidence-based literature indicated that status post knee surgery resulting in limping causing changes in stride could cause back pain; and that DJD could be related to repetitive motion, previous injury, and aging.  As such, she stated that given the Veteran's repetitive changes in stride, clinical limitations in range of motion for the lumbosacral spine, and pain demonstrated throughout the examination, the back condition was at least as likely as not related to the Veteran's knee condition.

In a January 2016 Supplemental Statement of the Case (SSOC), the RO considered the April 2014 VA examination report and denied service connection for the Veteran's lumbar spine disorder, stating that the VA examiner did not appear to have considered the Veteran's 2003 motor vehicle accident and resulting diagnosis of a herniated disc.

The Board finds that the April 2014 VA examination is inadequate.  Although the VA examiner stated that she reviewed the claims file and medical records, she merely stated under medical history that the Veteran had a history of back pain after undergoing surgery to her right knee and opined that the back condition was at least as likely as not related to the Veteran's right knee condition.  However, she stated that DJD could be related to repetitive motion, previous injury, and aging, but failed to discuss the Veteran's motor vehicle accidents around 2003 that resulted in a herniated disc and in May 2006, and how they may be related to the Veteran's DJD.  See VBMS, 1/19/05 VA Treatment Records (Atlanta 2/27/04-12/9/04), p. 7; 7/9/05 VA Treatment Records (Atlanta VAMC 11/23/03-6/3/05), p. 38; 9/3/08 VA Treatment Records (Tuscaloosa 5/30/06-3/13/08), p. 78.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Forward the Veteran's claims file, including a copy of this remand, to the VA examiner who provided the April 2014 medical opinion and ask that an addendum opinion be provided.  If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.  The addendum shall specifically consider and discuss the previous lumbar spine injuries sustained by the Veteran due to motor vehicle accidents in 2003 and 2006, as well as any other factors or injuries that may have caused the Veteran's lumbar spine disorder.  If the April 2014 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  

The examiner shall then explain whether:

a) he/she still maintains that it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbar spine disorder is proximately due to or the result of her service-connected right knee disability?  Why or why not? or;

b) If the answer to this question is negative, whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbar spine disorder has been aggravated by her service-connected right knee disability (i.e., whether the existing lumbar spine disorder increased in severity proximately due to or the result of the service-connected right knee disability beyond the natural progression of the disease)?  Why or why not?  

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issue of entitlement to service connection for a lumbar spine disorder.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and her representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


